DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Double Patenting
In view of the Applicant’s amendments, the statutory double patenting rejection of claims 1-20, 27, and 28 has been withdrawn.  However, a new nonstatutory double patenting rejection is presented below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10045806. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely reworded versions of the cited claims with slightly broader scope.

Allowable Subject Matter
Claims 21-26 are allowed.

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
The Applicant argues that claim 1 of the ‘806 patent requires a cartridge, a monomer container for a monomer liquid, and a connecting conduit, which is distinct from the cartridge, connector, and connecting conduit of the instant claim 1 (remarks, page 11).  The examiner respectfully disagrees.  Claim 1 of the ‘806 patent requires “a monomer container for the monomer liquid and a connector for attachment of the monomer container.”  Thus, the ‘806 patent also requires a connector, and the only structure not required by the ‘806 patent is the monomer container.  Thus, as stated above, this limitation in the instant claims is merely slightly broader in scope, and is considered to be obvious.
The Applicant states that “none of independent claim 1 and dependent claims 2-22 of the '806 patent teaches or suggests a connector that terminates into the hollow cylinder on a jacket surface of the hollow cylinder such that the monomer liquid is flowable into the hollow cylinder, the pumping plunger is actuatable to push monomer liquid from the hollow cylinder through the connecting conduit into the internal space of the cartridge, and the monomer liquid and cement powder are mixable in the internal space of the cartridge, as set forth in amended claim 1” (remarks, page 11).  However, claim 1 of the ‘806 patent recites “the connector for attachment of the monomer container terminates into the hollow cylinder on a jacket surface of the hollow cylinder” (column 18, lines 55-57), “the monomer liquid flows from the opened monomer container into a hollow cylinder” (column 18, lines 34-36; clearly indicating that the monomer liquid is flowable into the hollow cylinder), “the pumping plunger can be used to push monomer liquid from the hollow cylinder through the connecting conduit into the internal space of the cartridge by actuating the pumping plunger” (column 18, lines 50-55), and “a cartridge having an internal space for mixing bone cement” (column 18, lines 27-28; clearly indicating that the monomer liquid and cement powder are mixable in the internal space).  Thus, all of these limitations are at least suggested by the ‘806 patent, and this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774